Mr. Presiding Justice Crabtree delivered the opinion of the Court. Appellee sued appellant before a justice of the peace, to recover a balance he claimed was due him from appellant for wages, under a contract of hiring. On a trial by jury appellee recovered a verdict upon which judgment ivas entered for $125. On appeal to the Circuit Court the cause was tried by a jury de novo, resulting in a verdict in appellee’s favor for $125.41. Upon suggestion of the trial court, appellee entered a remittitur for $25.41, whereupon a motion for new trial -was overruled and judgmenirrendered against appellant for $100. Not a single question of law is saved in the record for our consideration. The sole ground upon which appellant relies for a reversal is, that the verdict is contrary to the evidence. The credibility of the witnesses was a'question solely for the jury. There was an irreconcilable conflict in the evidence as to every material question involved in the controversy. It was for the jury to give credence to the party they thought' best entitled to it. They had better opportunities for arriving at the truth than we can possibly have by a mere examination and consideration of the record, and we are not disposed to say that we know better than they did, how the questions of fact should be decided. As to the credibility of the witnesses it is evident the judgment of the judge who tried the cause agreed with that of the jury, and we see no just reason for reversing the judgment; it will therefore be affirmed.